


110 HR 5990 IH: Video Games Ratings Enforcement

U.S. House of Representatives
2008-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5990
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2008
			Mr. Matheson (for
			 himself and Mr. Terry) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To require ratings label on video games and to prohibit
		  the sales and rentals of adult-rated video games to minors.
	
	
		1.Short titleThis Act may be cited as the
			 Video Games Ratings Enforcement
			 Act.
		2.Rating label
			 requirement for video games
			(a)Conduct
			 prohibitedIt shall be
			 unlawful for any person to ship or otherwise distribute in interstate commerce,
			 or to sell or rent, a video game that does not contain a rating label, in a
			 clear and conspicuous location on the outside packaging of the video game,
			 containing an age-based content rating determined by the Entertainment Software
			 Ratings Board.
			(b)Requirement of
			 retailers To post ratings informationNot later than 180 days after the date of
			 the enactment of this Act, the Federal Trade Commission shall promulgate rules
			 requiring all retail establishments engaged in the sale of video games to
			 display, in a clear and conspicuous location, information about the content
			 rating system of the Entertainment Software Ratings Board. Such rules shall
			 prescribe the information required to be displayed concerning the basic
			 age-based content ratings of such Board.
			3.Prohibition on
			 sales and rentals of adult-rated video games to minorsIt shall be unlawful for any person to sell
			 or rent, or attempt to sell or rent—
			(1)any video game
			 containing a content rating of Adults Only (as determined by the
			 Entertainment Software Ratings Board) to any person under the age of 18;
			 or
			(2)any video game
			 containing a content rating of Mature (as determined by such
			 Board) to any person under the age of 17.
			4.Enforcement by
			 the Federal Trade Commission
			(a)Unfair or
			 Deceptive Act or PracticeA
			 violation of sections 2 or 3 shall be treated as a violation of a rule defining
			 an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of
			 the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade
			 Commission shall enforce this Act in the same manner, by the same means, and
			 with the same jurisdiction as though all applicable terms and provisions of the
			 Federal Trade Commission Act were incorporated into and made a part of this
			 Act.
			(b)PenaltyNotwithstanding
			 section 5(m) of the Federal Trade Commission Act (15 U.S.C. 45(m)), any person
			 who violates section 2 or 3 of this Act shall be subject to a civil penalty of
			 not more than $5,000 per violation.
			
